Citation Nr: 1449233	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  07-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent prior to April 24, 2012, and higher than 70 percent since.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 11, 2011, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from February 9, to November 23, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran provided testimony during a September 2011 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board, a transcript of which is of record.

In a December 2013 decision, the Board granted the Veteran a 50 percent rating for his mood disorder back to August 20, 2003, but not higher, and denied a rating higher than 70 percent since April 24, 2012.  It also remanded the issue of whether he was entitled to a TDIU prior to August 24, 2012 for further development.  

The RO granted the Veteran a TDIU effective November 11, 2011 in a July 2014 rating decision.  Thus, the claim now concerns whether he is warranted one even before this date.  

The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 order, the Court endorsed a Joint Motion for Remand (JMR), and vacated and remanded the Board's denials of higher ratings for the Veteran's mood disorder for compliance with the instructions in the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims.  The Board acknowledges that the Veteran submitted a waiver of his right to have his case remanded to the AOJ in September 2014; however to ensure compliance with the Court's July 2014 order, remand is necessary.

In the July 2014 JMR, the parties agreed that there were relevant outstanding VA treatment records that the Board did not consider in its December 2013 decision.  Specifically, records dated from June to November 2012 from the Oklahoma City VA Medical Center and from December 2010 to June 2013 from the Muskogee VA Medical Center were not considered by the Board.  These records were reviewed at the AOJ level in its decisions, but were never added to either the physical or electronic claims file.  Review of the claims file reveals that the records remain outstanding.  The outstanding records from the Muskogee VA Medical Center are also potentially relevant to the Veteran's TDIU claim, as their start date is prior to November 11, 2011.  

Therefore, remand is necessary to add these relevant treatment records to the file so the Veteran is afforded every opportunity to substantiate his claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain all of the Veteran's outstanding VA treatment records and add them to the claims file, including records dated June 2012 to November 2012 from the Oklahoma City VA Medical Center and those dated December 2010 to June 2013 from the Muskogee VA Medical Center.  If any records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.

2. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

















The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



